RICHARDSON, P. J.
Petitioners seek contested case review under ORS 183.482 of actions of the respondent state officers in connection with an initiative petition. The substantive issues petitioners raise are identical to those we decided in OEA v. Paulus (A35391), 78 Or App 32, 714 P2d 1060 (1986), in which petitioners appealed from the judgment in their circuit court action. The only reason for this second proceeding is petitioners’ concern that the Supreme Court “suggested” in State ex rel Sajo v. Paulus, 297 Or 646, 648-49, 688 P2d 367 (1984), that contested case proceedings, rather than mandamus or other circuit court proceedings, are the proper means for challenging official actions of the kind in question.
We do not read the language in Sajo that concerns petitioners as deciding or suggesting that the circuit court or we lack jurisdiction over all of petitioners’ claims for relief in the circuit court action, and any one of those claims is independently sufficient to raise what we have concluded are the dispositive issues in that action. See OEA v. Paulus (A35391), supra, 78 Or App at 34, n 2. We also do not read the Sajo language as deciding that review under ORS 183.482 is even available. Without deciding that question, we hold that our decision of the appeal from the circuit court judgment renders this proceeding moot.
Petition dismissed.